Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination filed May 12, 2022, with the submission filed on April 11, 2022, that includes a response to the Final Office Action mailed February 16, 2022, has been entered. Claims 1 and 5 have been amended; claim 7 has been canceled; and no claims have been newly added. Claims 8-15 have been withdrawn. Claims 1-6 and 8-15 are now pending in the application. 
Priority
Acknowledgment is again made of Applicant's claim for foreign priority to European Patent Application No. EP16186681.9, filed in the European Patent Office on August 31, 2016. Receipt is now acknowledged of the certified copy as required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following:
1. Claim 1 contains instances of improper Markush format. A proper Markush claim has the general format “selected from the group consisting of A, B, C, D, and E” not selected from the group consisting of: i) A and B selected from the group consisting of U and V, and ii) C and D selected from the group consisting of W and X, and iii) E and F selected from the group consisting of Y and Z”. 
2. There should be a semicolon rather than a comma between “4-methoxybenzaldehyde” and “wherein”.
3. The enumerated chemical compound names should not be capitalized, since they are not brand names. There is also an inconsistency of format, as some chemical compound names are capitalized and others are not. 
Appropriate correction is required.
Election/Restrictions / Original Presentation
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of ingredient combined with nona-2,6-dien-1-ol for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
1. 3-neopentylpyridine
2. 2-methylhexan-3-one oxime
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since Applicant has received an action on the merits for the originally presented claim to “the combination of nona-2,6-dien-1-ol and 3-neopentylpyridine”, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, claim 5 is hereby withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-4 and 6 are currently under examination.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites at least one broad claim limitation (e.g. cosmetic preparation) and at least one narrower claim limitation (e.g. perfume, skin-care product) that falls within the broad claim limitation in the alternative in the same claim, which is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bretler (U.S. Patent Application Pub. No. 2005/0049301), in view of Snowden et al. (U.S. Patent No. 5,569,660).
Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising i) 75-300 ppm nona-2,6-dien-1-ol, ii) 75-150 ppm 3-neopentylpyridine, and iii) a carrier. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Bretler discloses a perfumed composition, having antimicrobial activity against e.g. S. aureus and E. coli, comprising i) (2E,6Z)-2,6-nonadien-1-ol (i.e.  nona-2,6-dien-1-ol), ii) another perfume ingredient known in the art of perfumery, and iii) a carrier; wherein the effective amount of the (2E,6Z)-2,6-nonadien-1-ol is about 250-1000 µg/ml (i.e. about 250 ppm to 1000 ppm) (abstract; paragraphs 0009-0010, 0012, 0016, 0028, 0034, 0036).
Snowdon et al. disclose a perfumed composition comprising 3-(2,2-dimethylpropyl) pyridine (i.e. 3-neopentylpyridine) as a perfume ingredient, and a carrier, wherein 3-(2,2-dimethylpropyl) pyridine at very high dilution can reveal itself as a desirable odor e.g. with fruity-fresh type notes, and that the skilled artisan would be able to optimize the concentration for the desired effect in the specific product to be perfumed (i.e. the nature of the product as well as that of the other co-ingredients) (see e.g. abstract; Col. 1, lines 12-20, 30-35; Col. 2, lines 5-33, 45-47). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Bretler does not explicitly disclose that the composition contains 3-neopentylpyridine. This deficiency is cured by the teachings of Snowdon et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Bretler and Snowdon et al., outlined supra, to devise Applicant’s presently claimed composition. 
Bretler discloses a perfumed composition, having antimicrobial activity against e.g. S. aureus and E. coli, comprising (2E,6Z)-2,6-nonadien-1-ol (i.e.  nona-2,6-dien-1-ol), and a carrier; wherein the antimicrobial effective amount of the (2E,6Z)-2,6-nonadien-1-ol is about 250-1000 µg/ml (i.e. about 250 ppm to 1000 ppm), wherein the composition can further contain another perfume ingredient known in the art of perfumery. Since Bretler discloses that it is known that certain perfuming ingredients that have a pleasant odor also have pronounced activity against microorganisms (see paragraph 0004), and that other perfume ingredients can be readily tested for antimicrobial activity against e.g. S. aureus and E. coli (see paragraqh 0002, 0007-0008), and since Snowdon et al. disclose that 3-(2,2-dimethylpropyl) pyridine (i.e. 3-neopentylpyridine) is a perfume ingredient, which, at very high dilution, can reveal itself as a desirable odor e.g. with fruity-fresh type notes, and that the skilled artisan would be able to optimize the concentration for the desired effect in the specific product to be perfumed (i.e. the nature of the product as well as that of the other co-ingredients), one of ordinary skill in the art would thus be motivated to test 3-(2,2-dimethylpropyl) pyridine (i.e. 3-neopentylpyridine) for antimicrobial activity against S. aureus and E. coli according to the method of Bretler, and upon ascertaining the antimicrobial activity, to incorporate 3-(2,2-dimethylpropyl) pyridine (i.e. 3-neopentylpyridine) as a perfume ingredient in the Bretler composition, optimizing the very diluted concentration to achieve both the desired fresh-fruity notes as well as the desired antimicrobial effect in the context of the Bretler composition containing (2E,6Z)-2,6-nonadien-1-ol.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that they have “surprisingly found a synergistic antimicrobial effect…when 75 to 300 ppm of nona-2,6-dien-1-ol is combined with 75 to 150 ppm of 3-neopentylpyridine”, which combination “produced an FIC of below 0.5, which is consistent with a synergistic antimicrobial effect”, which data is “shown in Tables 3, 4, and 9 of the instant specification”. 
The Examiner, however, would like to point out the following:
1. As shown in Tables 3, 4, and 9, only a narrow subset of combinations of nona-2,6-dien-1-ol and 3-neopentylpyridine within the claimed concentration ranges actually exhibit synergy. For example, Table 3 shows that the combination of 75 ppm nona-2,6-dien-1-ol and 75 ppm 3-neopentylpyridine has an FIC of 0.375, which is in fact below an FIC of 0.5, and thus indicates the presence of synergy. However, the combination of 150 ppm nona-2,6-dien-1-ol and 75 ppm 3-neopentylpyridine has an FIC of 0.625, which indicates an additive effect and no synergy. Likewise, the combination of 75 ppm nona-2,6-dien-1-ol and 150 ppm 3-neopentylpyridine has an FIC of 0.5, which also indicates an additive effect and no clear synergy. 
2. Hence, while the specific combination of 75 ppm nona-2,6-dien-1-ol and 75 ppm 3-neopentylpyridine appears to exhibit synergy, most other combinations of nona-2,6-dien-1-ol and 3-neopentylpyridine within the scope of the claims do not appear to exhibit synergy. Therefore, Applicant’s evidence of synergy in view of the scope of the present claims carries very little to no weight in overcoming the prior art rejection.
3. However, if Applicant were to amend the claims to limit the combination specifically to nona-2,6-dien-1-ol and 3-neopentylpyridine, each in the amount of 75 ppm, then Applicant’s showing of synergy would carry substantial weight, and when the evidence of synergy is weighed against the evidence of prima facie obviousness, could possibly tip the scales in favor of patentability. Of course, a showing of synergy for the combination of 75 ppm nona-2,6-dien-1-ol and 75 ppm 3-neopentylpyridine will do nothing to advance the patentability of the other claimed combinations, such as e.g. the combination of 1,3-benzodioxole-5-carbaldehyde and 4-methoxybenzaldehyde. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617